992 So.2d 865 (2008)
Michael A. COGEN, Appellant,
v.
Kirsten W. COGEN, Appellee.
No. 5D07-3526.
District Court of Appeal of Florida, Fifth District.
October 3, 2008.
Michael S. Burnett and Sherri K. DeWitt, of DeWitt Law Firm, P.A., Orlando, for Appellant.
Andrea L. Davis, of Law Offices of Andrea L. Davis, P.A., Longwood, for Appellee.
PER CURIAM.
The former husband appeals a final judgment of dissolution of marriage. We find that it was error to award rehabilitative alimony where the former wife failed to present evidence of a rehabilitative plan. See Hill v. Hooten, 776 So.2d 1004 (Fla. 5th DCA 2001); Fullerton v. Fullerton, 709 So.2d 162 (Fla. 5th DCA 1998).
On remand, the trial court is to recalculate child support based on the parties' respective incomes as previously determined by the general magistrate.[1] The final judgment is otherwise affirmed.
AFFIRMED, in part; REVERSED, in part; REMANDED.
MONACO, EVANDER and COHEN, JJ., concur.
NOTES
[1]  The case was tried before a general magistrate. Her report and recommendations were approved and adopted by the trial court.